
	

113 HR 4249 IH: Helping Hungry Students Learn Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4249
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Ms. Titus (for herself, Mr. Vargas, Ms. Fudge, Mr. Huffman, Mr. Cartwright, Ms. Moore, Mr. Conyers, Mr. Polis, Ms. Clarke of New York, Ms. Clark of Massachusetts, Mr. Cárdenas, Mr. Johnson of Georgia, Mr. Deutch, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act and the Child Nutrition Act of 1966 to
			 expand and improve Federal programs to reduce child hunger.
	
	
		1.Short titleThis Act may be cited as the Helping Hungry Students Learn Act.
		2.FindingsCongress makes the following findings:
			(1)In 2012, nearly one in five children in America lived in a household that lacked access to
			 nutritious food on a regular basis. That is 15.9 million American children
			 who struggled with hunger at some time during the year.
			(2)Children who experience hunger are more likely to get sick and are more likely to be obese than
			 those who do not. Children facing chronic hunger also find it more
			 difficult to concentrate in school and tend to exhibit higher levels of
			 behavioral, emotional, and academic problems.
			(3)Federal programs play an important role in addressing childhood hunger. In 2013, 21 million
			 students participated in the free or reduced-price lunch program. Eleven
			 million students participated in the free or reduced-price breakfast
			 program. Three million low-income children received free meals during the
			 summer months. Forty-seven percent of participants in the supplemental
			 nutrition assistance program are under the age of 18.
			(4)On average, students who eat school breakfast achieve 17.5 percent higher scores on standardized
			 math tests, and attend 1.5 more days of school each year than those who do
			 not. Students who attend class more regularly are 20 percent more likely
			 to graduate from high school. Participation in the school breakfast
			 program is associated with children having a lower Body Mass Index.
			3.School Lunch ProgramSection 9(b) of the Richard B. Russell National School Lunch Act is amended—
			(1)in paragraph (1)(A), by inserting after the third sentence the following: Notwithstanding any other provision of this Act and the Child Nutrition Act of 1966, for each
			 school year beginning on or after the July 1 of the year following the
			 year of enactment of the Helping Hungry Students Learn Act, the income
			 guidelines for determining eligibility for free lunches shall be 185
			 percent of the applicable family size income levels contained in the
			 nonfarm income poverty guidelines prescribed by the Office of Management
			 and Budget, as adjusted annually in accordance with subparagraph (B); and
			(2)in paragraph (9)(B), by inserting at the end the following:
				
					(iii)Termination of reduced-price categoryBeginning with the school year beginning July 1 of the year following the year of enactment of the
			 Helping Hungry Students Learn Act, no child shall be determined eligible
			 for a reduced price lunch..
			4.School Breakfast Program
			(a)Universal school breakfast programSection 4(a) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(a)) is amended—
				(1)by striking (a) There and inserting: (a)(1) There; and
				(2)by adding at the end the following:
					
						(2)Universal school breakfast programFor each school year beginning on or after the July 1 of the year following the year of enactment
			 of the Helping Hungry Students Learn Act, each school participating in the
			 school breakfast program under this section shall provide breakfast under
			 the program to each student that desires such a breakfast at no cost to
			 the student..
				(b)National average payment rateSection 4(b)(1)(B) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(b)(1)(B)) is amended by
			 adding at the end the following: Notwithstanding any other provision of this Act or the Richard B. Russell National School Lunch
			 Act, for each school year beginning on or after the July 1 of the year
			 following the year of enactment of the Helping Hungry Students Learn Act,
			 the national average payment for each breakfast served to any child shall
			 be equal to the national average payment for each free breakfast served
			 during the school year beginning July 1 of the year of enactment of the
			 Helping Hungry Students Learn Act (which shall be adjusted pursuant to
			 section 11(a) of the Richard B. Russell National School Lunch Act)..
			(c)Severe need assistanceSection 4(d)(1) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(d)(1)) is amended—
				(1)by striking (A) during and inserting: (A)(i) during;
				(2)by striking (B) in and inserting (ii) in;
				(3)by striking subparagraph (A) and inserting clause (i);
				(4)by striking met. and inserting met; and; and
				(5)by adding at the end the following:
					
						(B)for each school year beginning on or after the July 1 of the year following the year of enactment
			 of the Helping Hungry Students Learn Act, there is an alternative
			 breakfast serving model to increase participation in the school breakfast
			 program, such as by serving breakfast in the classroom or having a school
			 breakfast cart..
				5.Summer Electronic Benefits Transfer for Children programThe Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) is amended by adding at
			 the end the following:
			
				30.Summer Electronic Benefits Transfer for Children program
					(a)In generalFrom the amount appropriated to carry out this section, the Secretary shall carry out a summer
			 electronic benefits transfer for children program by awarding grants to
			 States that desire to participate in such program to assist such States
			 with the initial administrative costs of such participation.
					(b)Program requirementsThe summer electronic benefits transfer for children program carried out under this section shall
			 have the same terms and conditions as the summer electronic benefits
			 transfer for children demonstration project carried out under section
			 749(g) of the Agriculture, Rural Development, and Food and Drug
			 Administration, and Related Agencies Appropriations Act, 2010 (Public Law
			 111–80; 123 Stat. 2131), except that the Secretary shall prescribe an
			 annual adjustment for the monthly benefit of $60 per child that is
			 adjusted at the time that the annual adjustments are made for the national
			 average payment rates for breakfasts and lunches (pursuant to section
			 11(a) of this Act)..
		6.Weekends and holidays without hungerSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by
			 adding at the end the following:
			
				(l)Weekends and holidays without hunger
					(1)DefinitionsIn this subsection:
						(A)At-risk school childThe term at-risk school child has the meaning given the term in section 17(r)(1).
						(B)Eligible institution
							(i)In generalThe term eligible institution means a public or private nonprofit institution that is determined by the Secretary to be able to
			 meet safe food storage, handling, and delivery standards established by
			 the Secretary.
							(ii)InclusionsThe term eligible institution includes—
								(I)an elementary or secondary school or school food service authority;
								(II)a food bank or food pantry;
								(III)a homeless shelter; and
								(IV)such other type of emergency feeding agency as is approved by the Secretary.
								(2)EstablishmentSubject to the availability of appropriations provided in advance in an appropriations Act
			 specifically for the purpose of carrying out this subsection, the
			 Secretary shall establish a program under which the Secretary shall
			 provide commodities, on a competitive basis, to State agencies for the
			 purposes of enabling eligible institutions to carry out projects to
			 provide nutritious food to at-risk children on weekends and during
			 extended school holidays during the school year.
					(3)ApplicationsTo participate in the program under this subsection, a State agency shall submit an application to
			 the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
					(4)Eligibility
						(A)In generalTo be eligible to receive commodities under this subsection, an eligible institution shall submit
			 an application to the State agency involved at such time, in such manner,
			 and containing such information as the State agency may require.
						(B)PlanAn application under subparagraph (A) shall include the plan of the eligible institution for the
			 distribution of nutritious foods to at-risk school children under the
			 project to be carried out under this subsection, including—
							(i)methods of food service delivery to at-risk school children;
							(ii)assurances that children receiving foods under the project will not be publicly separated or
			 overtly identified;
							(iii)lists of the types of food to be provided under the project and provisions to ensure food quality
			 and safety;
							(iv)information on the number of at-risk school children to be served and the per-child cost of
			 providing the children with food; and
							(v)such other information as the Secretary determines to be necessary to assist the Secretary in
			 evaluating projects that receive commodities under this subsection.
							(5)PriorityIn selecting applications under this subsection, a State agency shall give priority to eligible
			 institutions that—
						(A)have on-going programs and experience serving populations with significant proportions of at-risk
			 school children;
						(B)have a good record of experience in food delivery and food safety systems;
						(C)maintain high-quality control, accountability, and recordkeeping standards;
						(D)provide children with readily consumable food of high nutrient content and quality;
						(E)demonstrate cost efficiencies and the potential for obtaining supplemental funding from non-Federal
			 sources to carry out projects; and
						(F)demonstrate the ability to continue projects for the full approved term of the pilot project
			 period.
						(6)Guidelines
						(A)In generalThe Secretary shall issue guidelines containing the criteria for eligible institutions to receive
			 commodities under this section from State agencies.
						(B)InclusionsThe guidelines shall, to the maximum extent practicable within the funds available and applications
			 submitted, take into account—
							(i)geographical variations in project locations that will be carried out by eligible institutions to
			 include qualifying projects in rural, urban, and suburban areas with high
			 proportions of families with at-risk school children;
							(ii)different types of projects that offer nutritious foods on weekends and during school holidays to
			 at-risk school children; and
							(iii)institutional capacity to collect, maintain, and provide statistically valid information necessary
			 for the Secretary—
								(I)to analyze and evaluate the results of the pilot project; and
								(II)to make recommendations to Congress.
								(7)Evaluation
						(A)Interim evaluationNot later than November 30, 2016, the Secretary shall complete an interim evaluation of the pilot
			 program carried out under this subsection.
						(B)Final reportNot later than December 31, 2018, the Secretary shall submit to Congress a final report that
			 contains—
							(i)an evaluation of the pilot program carried out under this subsection; and
							(ii)any recommendations of the Secretary for legislative action.
							(8)Funding
						(A)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection such sums as are necessary, to
			 remain available until expended.
						(B)Availability of fundsNot more than 3 percent of the funds made available under subparagraph (A) may be used by the
			 Secretary for expenses associated with review of the operations and
			 evaluation of the projects carried out under this subsection..
		
